ALLOWABILITY NOTICE

Response to Amendment
	Applicant’s amendments to claims 12 and 20 of being rewritten in independent form to include all of the limitations of the base claim and any intervening claims is acknowledged.
	Applicant’s amendments to claims 1, 12, and 20 incorporate the suggestions provided by the Office in the previous Office action to overcome the previous 112(a) rejections.
	Due to the aforementioned amendments, at least claims 1, 12, and 20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jessica R. Kiser (Reg. No. 78,080) on 01 July 2021.

The application has been amended as follows: 
In the claims:
In claim 12, line 11, “the” (before “one”) has been deleted.
Claim 16 has been cancelled.
In claim 20, line 11, “the” (before “one”) has been deleted.

The above changes to claim 12 and 20 have been made to improve the formality thereof by imbuing proper antecedent basis practice.
The above cancellation of claim 16 has been made to remove a 112(a) issue resulting from mixing of embodiments (note: claim 16 corresponds with the embodiment of Figures 12 and 13, which does not have the “cutout” of claim 12, which is in the embodiment of Figure 10).

Claims 1, 3-9, 12-15, and 20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. LEGENDRE whose telephone number is 571-270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth Bomberg can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745